McLAUGHLIN, J.
(dissenting). I am unable to concur with the other members of the court that the judgment and order appealed from should be affirmed. Upon the facts presented to the trial court, I think it should have permitted the defendant to have amended its answer by setting up the plea of payment. I therefore vote to reverse' the judgment and order and grant a new trial, with permission to the defendant to apply at Special Term for leave to amend its answer by setting up the plea of payment of the note sued on.